Citation Nr: 1431192	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to additional accrued benefits.

(The issue of eligibility for payment of attorney's fees from past-due benefits is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney 


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to March 1977 and died in August 2007.  The appellant is the Veteran's surviving sibling and the executor of his estate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reimbursed the appellant for payment of burial expenses of the Veteran.  The appellant appealed from the amount of funds dispersed and the matter is now before the Board.

Consideration of the immediate appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to his death, the Veteran was granted service connection for schizophrenia, effective May 7, 1984, creating an accrued benefit.

2.  The Veteran died on August [redacted], 2007, prior to payment of the accrued benefit.

3.  The appellant is the Veteran's surviving sibling and paid funeral expenses for the Veteran's burial in the amount of $6,327.52, for which he has been fully reimbursed. 


CONCLUSION OF LAW

The requirements for payment of additional accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, periodic monthly benefits (other than insurance and servicemember's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 C.F.R. § 3.1000(a)(1) (2013).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5) (2013).

In March 2007, the Board reversed a prior Board decision on the basis of clear and unmistakable error and granted entitlement to service connection for chronic schizophrenia, effective May 7, 1984.  The Board's decision was followed by a May 2007 decision from the RO effectuating the grant of service connection and establishing a 100 percent (i.e., total) evaluation for schizophrenia effective May 7, 1984.  The establishment of such a rating created an accrued benefit in excess of $200,000.00.  Regrettably, prior to the disbursement of his accrued benefit award, the Veteran died on August [redacted], 2007.  The appellant, acting as executor of the Veteran's estate, paid burial expenses in the amount of $6,327.52.  He now argues that, had VA acted more expeditiously to disburse the Veteran's accrued benefit prior to his death, the Veteran's estate would have included additional funds to which the appellant is now entitled. 

The facts of the immediate case are not contested.  The appellant is not a surviving spouse, child, or parent of the Veteran, but did bare the expense of the Veteran's burial.  Because the appellant is not a surviving spouse, child, or parent, however, VA regulations dictate that "only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial."  38 C.F.R. § 3.1000(a)(5).

The Board acknowledges the appellant's complaint that there might have been no accrued benefits remaining at the time of the Veteran's death had the decisions granting earlier effective dates for the establishment of service connection for schizophrenia been effectuated and executed more quickly.  To the extent that the appellant is asserting a claim for equitable relief, the Board notes that it is bound by the law and VA regulations, and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  While the Board is sympathetic to the appellant's loss of his brother, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The Board thus finds that the appellant has received the maximum portion of the Veteran's accrued benefits to which he is entitled under the law, the criteria for payment of additional accrued benefits are not met, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The record does not reflect that the appellant received complete notice prior to the initial adjudication of the claim on appeal.  Rather, compliant notice of applicable laws, regulations, and descriptions of what information and evidence must be present to substantiate the claim was provided contemporaneously with the initial adjudication in May 2009.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a statement of the case in June 2011, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect)

The record also reflects that the duty to assist has been satisfied.  As explained above, the extent to which the appellant is legally entitled to additional accrued benefits is contingent on the amount he paid toward the Veteran's final expenses; the appellant has not contested that the amount considered by the RO is the correct amount of the expenses which he incurred.  Additionally, the appellant has not identified any outstanding relevant evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  


Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not before VA.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.


ORDER

Entitlement to additional accrued benefits is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


